Citation Nr: 1518832	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-16 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel
INTRODUCTION

The Veteran served on active duty from March 1991 to October 1991.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at an August 2014 Board hearing by videoconference.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she has right and left wrist disabilities secondary to injuries sustained while doing push-ups during her active duty service.  

The claims file demonstrates that the Veteran was treated for a right wrist sprain, assessed as tendonitis, in April 1991.  The Veteran reported difficulty performing push-ups at that time.  Post-service treatment records include a March 2008 private treatment record, which notes carpal tunnel symptoms and the Veteran testified at her August 2014 hearing that she experiences similar wrist symptoms as those she had in service.  

The Veteran has not been afforded a VA examination in order to determine whether there is a relationship between her present disabilities and service.  As the evidence of record indicates that there may be such a relationship, an examination is in order.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, in accordance with the duty to assist, the Veteran should be requested to provide authorization for any and all available treatment records pertinent to her claims.  38 C.F.R. § 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA medical center records and contact the Veteran and request her written authorization and consent to obtain records from all identified private physicians who have treated her for wrist disabilities.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional in connection with her wrist claims.  The entire claims file, to include all electronic files, must be reviewed by the examiner. 

a)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a right wrist disability that had its onset during, or is otherwise related to, her active service, to include from push-ups in service.

b)  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a left wrist disability that had its onset during, or is otherwise related to her active service, to include from push-ups in service.

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues on appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

